EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lakes Entertainment, Inc. Minnetonka, Minnesota We consent to the incorporation by reference in the registration statements of Lakes Entertainment, Inc. on Form S-3 (File No. 333-186211) and on Forms S-8 (File Nos. 333-77247, 333-77249, 333-77591, 333-116674, 333-143985, 333-162259) of our report dated March 15, 2013, included in this Annual Report on Form 10-K, on the consolidated financial statements of Lakes Entertainment, Inc. and Subsidiaries as of December 30, 2012 and January 1, 2012, and for each of the years then ended. /s/ Piercy Bowler Taylor& Kern Piercy Bowler Taylor & Kern Certified Public Accountants Las Vegas, Nevada March 15, 2013
